 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   Philip Bullard,                                         Case No.: 19cv65-WQH-LL
12                                          Plaintiff,
                                                             ORDER
13   v.
14   Darrick Smith; Christina Olmedo
     Hernandez; Mauricio Olmedo
15
     Hernandez; and DOES 1-10
16   inclusive,
17                                      Defendants.
18   HAYES, Judge:
19             On January 10, 2019, Defendants Darrick Smith, Christina Olmedo Hernandez, and
20   Mauricio Olmedo Hernandez initiated this action by filing a Notice of Removal of State
21   Court Civil Case No. 56-2018-00521717-CL-UD-VTL. (ECF No. 1). The attached state
22   court complaint for unlawful detainer, ECF No. 1-1, is an action initiated by Plaintiff
23   seeking possession of the property and $2750.00 from Defendants in overdue rent on a
24   property in Ventura, California. On January 10, 2019, a Motion to Proceed In Forma
25   Pauperis was also filed by Defendant Darrick Smith. (ECF No. 2).
26        I.      Motion to Proceed in Forma Pauperis
27             All parties instituting a civil action, suit, or proceeding in a district court of the
28   United States, other than a petition for writ of habeas corpus, must pay a filing fee of

                                                         1
                                                                                       19cv65-WQH-LL
 1   $400.00. See 28 U.S.C. § 1914(a); CivLR 4.5. An action may proceed despite a party’s
 2   failure to pay only if the party is granted leave to proceed in forma pauperis pursuant to 28
 3   U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). “To
 4   proceed in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114, 116
 5   (9th Cir. 1965).
 6            The motion to proceed in forma pauperis filed by Defendant Darrick Smith indicates
 7   that Defendant receives “disability, or worker’s compensation payments.” (ECF No. 2 at
 8   1). Defendant did not, however, provide a response in the corresponding box indicating
 9   “the amount that [Defendant] received and what you expect to receive in the future.” Id.
10   The Court has not been provided with sufficient financial information as to Defendant to
11   determine if he qualifies to proceed in forma pauperis in this civil action.
12      II.      Initial Screening Pursuant to 28 U.S.C. § 1915(e)(2)(b)
13            The determination of whether a party may proceed in forma pauperis does not
14   complete the inquiry. The court is also required to screen cases filed by parties proceeding
15   in forma pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122,
16   1129 (9th Cir. 2000) (en banc). Pursuant to 28 U.S.C. § 1915(e)(2), the court is directed
17   to dismiss a case filed pursuant to the in forma pauperis statute if, at any time, it determines
18   that the allegation of poverty is untrue, the action is frivolous or malicious, the complaint
19   fails to state a claim on which relief may be granted, or the action seeks monetary relief
20   against an immune defendant. Additionally, a federal court has an independent duty to
21   assess whether federal subject matter jurisdiction exists. See United Investors Life Ins. Co.
22   v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (stating that “the district court
23   had a duty to establish subject matter jurisdiction over the removed action sua sponte,
24   whether the parties raised the issue or not”); accord Rains v. Criterion Sys., Inc., 80 F.3d
25   339, 342 (9th Cir. 1996). Because subject matter jurisdiction may not be waived by the
26   parties, a district court must remand a removed case if it lacks jurisdiction over the matter.
27   Kelton Arms Condominium Owners Ass'n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1192
28   (9th Cir. 2003); accord Sparta Surgical Corp. v. Nat'l Ass'n of Sec. Dealers, Inc., 159 F.3d

                                                    2
                                                                                       19cv65-WQH-LL
 1   1209, 1211 (9th Cir. 1998); see also 28 U.S.C. § 1447(c) (“If at any time before final
 2   judgment it appears that the district court lacks subject matter jurisdiction, the case shall
 3   be remanded.”).
 4         In relevant part, the federal removal statute provides:
 5         Except as otherwise expressly provided by Act of Congress, any civil action
           brought in a State court of which the district courts of the United States have
 6
           original jurisdiction, may be removed by the defendant or the defendants, to
 7         the district court of the United States for the district and division embracing
           the place where such action is pending.
 8
 9   28 U.S.C. § 1441(a). “The defendant bears the burden of establishing that removal is
10   proper.” Provincial Gov't of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th
11   Cir. 2009). “The removal statute is strictly construed against removal jurisdiction,” id., and
12   removal jurisdiction “‘must be rejected if there is any doubt as to the right of removal in
13   the first instance’” Geographic Expeditions, Inc. v. Estate of Lhotka, 599 F.3d 1102, 1106
14   (9th Cir. 2010) (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per
15   curiam)).
16         District courts have federal question jurisdiction over “all civil actions that arise
17   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “A case
18   ‘arises under’ federal law either where federal law creates the cause of action or ‘where the
19   vindication of a right under state law necessarily turn[s] on some construction of federal

20   law.’” Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1088–89 (9th Cir. 2002)
21   (modification in original) (citing Franchise Tax Bd. v. Constr. Laborers Vacation Trust,
22   463 U.S. 1, 8–9 (1983)). “[T]he presence or absence of federal-question jurisdiction is
23   governed by the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction
24   exists only when a federal question is presented on the face of the plaintiff's properly
25   pleaded complaint.” Placer Dome, Inc., 582 F.3d at 1091; Ultramar Am. Ltd. v. Dwelle,
26   900 F.2d 1412, 1414 (9th Cir. 1990) (“Ordinarily, the existence of federal question
27   jurisdiction is determined from the face of the complaint.”). “In determining the existence
28   of removal jurisdiction, based upon a federal question, the court must look to the complaint

                                                   3
                                                                                     19cv65-WQH-LL
 1   as of the time the removal petition was filed. Jurisdiction is based on the complaint as
 2   originally filed” Abada v. Charles Schwab & Co., 300 F.3d 1112, 1117 (9th Cir. 2002)
 3   (citation and quotation marks omitted).
 4          In this case, Defendants indicated on the civil cover sheet filed along with the state
 5   court complaint that the basis of federal jurisdiction in this matter is “Federal Question”
 6   and the cause of action is “Title 28, sec. 1441(6)”. (ECF No. 1-2). 28 U.S.C. § 1441 is the
 7   federal removal statute, however, and is not an independent basis of jurisdiction. Looking
 8   to the complaint, the parties are not diverse and the complaint does not on its face allege a
 9   cause of action arising under the Constitution, laws, or treaties of the United States that
10   would give this Court original jurisdiction over this matter.1 Plaintiff’s complaint asserts
11   a single claim for unlawful detainer, a cause of action that is purely a matter of state law.
12   See Muhammad v. N. Richmond Senior Hous., Inc., 2015 WL 1154209, at *2 (N.D. Cal.
13   Mar. 13, 2015) (“California federal courts have repeatedly held that unlawful detainer cases
14   brought under California’s unlawful detainer statute do not raise federal questions.”); Fed.
15   Nat'l. Mortg. Ass'n v. Enshiwat, 2012 WL 683106, at *1 (C.D. Cal. Mar. 2, 2012)
16   (“Unlawful detainer actions are strictly within the province of state court.”); Franks v.
17   Franks, 2017 WL 1735169, at *1 (S.D. Cal. May 4, 2017) (same). As currently pled, were
18   Defendant to be granted leave to proceed in forma pauperis, or should Defendant pay the
19   filing fee, this action would be remanded back to state court for lack of federal subject-
20   matter jurisdiction.
21       III.   Conclusion
22          IT IS HEREBY ORDERED that the Motion for Leave to Proceed In Forma Pauperis
23   (ECF No. 2) is denied without prejudice. Defendant shall, within thirty (30) days of the
24   date this Order is filed, either (1) pay the filing fee, or (2) submit a motion to proceed in
25   forma pauperis with the required financial information. If Defendant fails to submit
26
27
     1
      In deciding whether to amend his Motion to Proceed In Forma Pauperis, Defendant is advised to consider
28   whether this action is more appropriately transferred to local state court.

                                                       4
                                                                                             19cv65-WQH-LL
 1   payment or a motion to proceed in forma pauperis within thirty days of the date of this
 2   Order, the Court will dismiss the case without prejudice.
 3   Dated: January 28, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                               19cv65-WQH-LL
